Citation Nr: 1438980	
Decision Date: 09/02/14    Archive Date: 09/09/14

DOCKET NO.  96-22 285	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for residuals of a left iliac crest fracture.

2.  Entitlement to service connection for residuals of a left hip injury.

3.  Entitlement to service connection for a muscle strain of the groin as secondary to the aggravation of a hip injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Smith, Counsel


INTRODUCTION

The Veteran served on active duty from December 1982 to December 1984.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from January 1994 and April 1999 rating decisions by the Department of Veterans Affairs (VA) Regional Offices (ROs) in Milwaukee, Wisconsin and Waco, Texas, respectively.

In March 2004, the Board denied the Veteran's application to reopen a claim for service connection for residuals of a left iliac crest fracture and denied service connection for muscle strain of the groin region.  The Veteran appealed the decision to the United States Court of Appeals for Veterans Claims (Court). 

In a November 2006 Memorandum Decision, the Court affirmed the Board's denial of direct service connection for muscle strain of the groin region.  The Court set aside the denial of service connection for muscle strain of the groin on a secondary basis, as well as the determination that new and material evidence had not been submitted to reopen a claim for service connection for residuals of the left iliac crest fracture.  The Court additionally reversed the Board's finding that the Veteran's December 1994 statement did not constitute a notice of disagreement (NOD).

In July 2007, the Board remanded the claims for additional development consistent with the Memorandum Decision. 

In June 2011, the Board requested an independent medical opinion, which was received in August 2011.

In December 2011, the Board reopened the claims for service connection for residuals of an avulsion fracture of the left iliac crest and for residuals of a left hip injury and remanded the claims on the merits, along with the claim for service connection for a muscle strain of the groin region, to the RO for additional development.
In August 2012, the Board denied the claims.  The Veteran appealed that decision to the Court.

In a January 2014 Memorandum Decision, the Court set aside the Board's August 2012 decision.

The Board has considered documentation included in Virtual VA and VBMS.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In August 2012, the Board determined that there were no current residuals of an avulsion fracture to the left iliac bone, and that a left hip disability and muscle strain of the groin were not shown by the record.

The decision was set aside because the Court determined that the medical opinions on which the Board relied in finding no current left hip, pelvis, or groin disability, were inaccurate, inconclusive, or insufficiently clear.  The Court emphasized that the Veteran's claims had been pending for 21 years and noted that the current disability element of service connection is satisfied when evidence establishes the presence of a disability during the pendency of a claim, even if it resolves prior to the Board's adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  The Court cited records documenting pertinent diagnoses during the pendency of the claim, including myositis ossificans and left hip osteoarthritis.

The Board finds that a VA medical opinion is needed to address the nature and etiology of the claims on appeal. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain a VA medical opinion addressing the nature and etiology of the left hip, pelvis, and groin disorders that have been present during the pendency of the Veteran's claims. 

The Veteran need not be re-examined unless an examination is deemed necessary.  If a physical examination is deemed necessary, all indicated testing should be accomplished.

The entire claims file must be made available to the examiner, and the examination report should include discussion of the Veteran's documented medical history and assertions. 

The examiner must be advised that the requirement of a current disability for VA adjudication purposes is satisfied if the Veteran had a disability either at the time he filed his claim for compensation in August 1993 or at any time since then to the present, even if currently resolved.  

In this regard, pertinent diagnoses, including myositis ossificans and left hip osteoarthritis, are noted in medical records, including but not limited to: a July 1985 x-ray; August 1988, July 1993, and August 1993 reports of Dr. Lesko; October 1996 report of Dr. M. Olsen; February 1997 report of Dr. D. Wiedmeyer; May 1997 VA examination report of Dr. Scully; February 2000 private medical record; December 2000 report of Dr. Scully.

The examiner should then offer comments and opinions addressing the following:
(a.) Whether the Veteran's pre-existing avulsion fracture of the left iliac crest increased in severity during service?   If yes, does the evidence clearly and unmistakably (i.e. is it undebatable or absolutely certain) demonstrate that the increase was due to the natural progression of the disability?

(b.) Whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that any disorder of the left pelvis or hip that has been present during the 21 year pendency of the appeal, even if currently resolved, is the result of disease or injury incurred in or aggravated by the Veteran's service, to include the ligamentous strain diagnosed in November 1984?

(c.)  Whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that any arthritis of the left pelvis or hip that has been present during the 21 year pendency of the appeal, even if currently resolved, had its onset in service, within one year of service, or is otherwise related to disease or injury during service?  In rendering this opinion, the examiner should consider and address the July 1985 VA X-ray findings.

(d.)  If it is determined that a disability of the left hip or iliac crest was incurred in or aggravated by service, whether it is at least as likely as not that such disability caused or aggravated any disorder of the groin that has been present during the 21 year pendency of the appeal, even if currently resolved?  If aggravation is found, the examiner should identify the baseline level of severity of the nonservice-connected disability to the extent possible.  

All opinions should be supported by a clear rationale, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.   

2.  If, upon completion of the above action, any benefit sought remains denied, the case should be returned to the Board after compliance with requisite appellate procedures

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



